EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Pre-Effective Amendment No. 1 to Registration Statement on FormS-3 of our report dated March 15, 2006 relating to our audit of the consolidated financial statements for year ended December 31, 2005, which appears in NutraCea's Annual Report on Form 10-K for the year ended December 31, 2007. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ Malone & Bailey, PC MALONE & BAILEY, PC www.malone-bailey.com Houston, Texas March 24, {10136/10155/MD/1024903.DOC;}
